

Exhibit 10.6


FBC Holdings S.à r.l.
c/o Trustmoore Luxembourg S.A.
6 Rue Dicks
L-1417 Luxembourg
Luxembourg


August 16, 2018


Overland Storage, Inc.
9112 Spectrum Center Blvd.
San Diego, California 92123
Attn: Kurt Kalbfleisch


Tandberg Data GmbH
c/o Overland Storage, Inc.
9112 Spectrum Center Blvd.
San Diego, California 92123
Attn: Kurt Kalbfleisch


Email: kkalbfleisch@overlandstorage.com


Ladies and Gentlemen


Waiver of Default


Reference is made to the Credit Agreement, dated as of April 6, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement” by and among OVERLAND STORAGE, INC., a California corporation (the
“Company”), TANDBERG DATA GMBH, a German limited liability company registered
with the commercial register of the local court in Dortmund under HRB 5589
(“Subsidiary Borrower” and, together with the Company, collectively, the
“Borrowers”), certain other loan parties as named therein and FBC HOLDINGS S.À
R.L. (as successor to CB CA SPV, LLC) as Lender (the “Lender” and the “Credit
Agreement”).


Reference is also made to that certain default notice, dated August 7, 2018,
from CB CA SPV, LLC (in its capacity as Lender) to the Company (the “Default
Notice”).


Capitalised terms defined in the Credit Agreement or the Default Notice have the
same meaning when used in this letter, unless the context requires otherwise.


The Borrowers failed to deliver a final, definitive confidential information
memorandum to the Lender regarding the Borrowers’ business on or before the date
required under the Credit Agreement in accordance with Section 6.17(l) of the
Credit Agreement. Such failure constitutes an Event of Default pursuant to
Section 8.01(c)(iii) of the Credit Agreement (the “Milestone Event of Default”).
Such failure also constituted an event of default under the Global Debenture
which constitutes an Event of Default pursuant to Section 8.01(g) of the Credit
Agreement (the “Cross Default Event of Default”)


With effect from the date of this letter the Lender hereby (a) waives the
Specified Event of Default, the Milestone Event of Default and the Cross Default
Event of Default, (b) revokes the declaration set out in the Default Notice that
the entire unpaid principal amount of the Loans, all interest accrued and unpaid
thereon and all other amount payable under the Credit Agreement and the other
Loan Documents are immediately due and payable and (c) revokes the demand set
out in the Default Notice that all such amounts are paid immediately to the
Lender. This letter does not by its terms reinstate the Commitments which were
cancelled pursuant to the Default Notice.





--------------------------------------------------------------------------------




The waiver set out in this letter is given without prejudice to any rights or
remedies the Lender may have now or in the future with respect to any other
matters. The waiver is limited to the Specified Event of Default, the Milestone
Event of Default and the Cross Default Event of Default only.


By countersigning this letter, each Borrower acknowledges and agrees that all
accrued but unpaid interest as at the date of this letter is being paid in kind
on the date hereof by being capitalised and added to the principal amount of the
Term Loan and the Revolving Loans, as applicable.
    
Nothing in this letter shall be, or construed as, a waiver, amendment, consent
or agreement in respect of any provisions of the Credit Agreement or the other
Loan Documents, except for the specified waiver and interest capitalization set
out above. All terms and conditions of the Credit Agreement and other Loan
Documents shall remain in full force and effect.


This letter may be executed in counterparts. This has the same effect as if the
signatures were on a single copy of this letter.


This letter is a Loan Document.


Section 9.20 of the Credit Agreement is incorporated herein by reference.









--------------------------------------------------------------------------------








By FBC Holdings S.à r.l. as Lender




By /s/Johannes A. van den berg and
Paul van den Belt
Name: Trustmoore Luxembourg S.A.
Title: Manager A




By: Jennifer Pulick            
Name: Cyrus Capital Partners, LP
Title: Manager B







--------------------------------------------------------------------------------





Acknowledged and Agreed
OVERLAND STORAGE, INC., as a Borrower



By:    /s/ Kurt Kalbfleisch            
Name: Kurt Kalbfleisch
Title: SVP and CFO


TANDBERG DATA GMBH, as a Borrower


By:    /s/ Kurt Kalbfleisch            
Name: Kurt Kalbfleisch
Title: Geschaftsfuhrer





--------------------------------------------------------------------------------








GUARANTORS:
OVERLAND STORAGE, INC., as a Guarantor




By: /s/ Kurt Kalbfleisch    
Name: Kurt Kalbfleisch
Title: SVP and CFO


SPHERE 3D CORP., as a Guarantor




By: /s/ Kurt Kalbfleisch    
Name: Kurt Kalbfleisch
Title: SVP and CFO


SPHERE 3D INC., as a Guarantor




By: /s/ Kurt Kalbfleisch    
Name: Kurt Kalbfleisch
Title: SVP, CFO, and Secretary


V3 SYSTEMS HOLDINGS, INC., as a Guarantor




By: /s/ Kurt Kalbfleisch    
Name: Kurt Kalbfleisch
Title: Secretary and CFO


OVERLAND TECHNOLOGIES LUXEMBOURG S.À R.L., as a Guarantor




By: /s/ Kurt Kalbfleisch    
Name: Kurt Kalbfleisch
Title: Manager


TANDBERG DATA HOLDINGS S.À R.L., as a Guarantor




By: /s/ Kurt Kalbfleisch    
Name: Kurt Kalbfleisch
Title: Geschaftsfuhrer








